FILED
                            NOT FOR PUBLICATION                              DEC 04 2014

                                                                         MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                        U.S. COURT OF APPEALS



                             FOR THE NINTH CIRCUIT


AALIYAH ZAKAT, pro se; Minor,                    No. 13-35511

               Plaintiff - Appellant,            D.C. No. 2:13-cv-00010-JLR

  v.
                                                 MEMORANDUM*
HIGHLINE SCHOOL DISTRICT, Susan
Enfield, Superintendant; et al.,

               Defendants - Appellees.


                    Appeal from the United States District Court
                       for the Western District of Washington
                     James L. Robart, District Judge, Presiding

                           Submitted November 18, 2014**

Before:        LEAVY, FISHER, and N.R. SMITH, Circuit Judges.

       Aaliyah Zakat appeals pro se from the district court’s orders denying her

motions for reconsideration of its orders dismissing her diversity action for lack of

subject matter jurisdiction and denying her prior reconsideration motions. We


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
have jurisdiction under 28 U.S.C. § 1291. We review for an abuse of discretion.

Sch. Dist. No. 1J, Multnomah Cnty., Or. v. ACandS, Inc., 5 F.3d 1255, 1262 (9th

Cir. 1993) (motion for reconsideration); Hinton v. Pac. Enters., 5 F.3d 391, 395

(9th Cir. 1993) (compliance with local rules). We affirm.

      The district court did not abuse its discretion by denying Zakat’s second and

third motions for reconsideration because Zakat failed to establish a basis for such

relief. See W.D. Wash. R. 7(h)(1) (setting forth grounds for reconsideration under

local rules); Sch. Dist. No. 1J, Multnomah Cnty., Or., 5 F.3d at 1263 (setting forth

grounds for reconsideration under the Federal Rules of Civil Procedure).

      AFFIRMED.




                                          2                                    13-35511